F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 14 2000
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


GERALD FRANKLIN BELL,

             Petitioner-Appellant,

v.
                                                       No. 00-5150
STATE OF OKLAHOMA; TULSA                         (N. District of Oklahoma)
COUNTY DISTRICT COURT; RON                       (D.C. No. 97-CV-584-K)
WARD; THE ATTORNEY GENERAL
OF THE STATE OF OKLAHOMA,

             Respondents-Appellees.




                          ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This case is before the court on Gerald Franklin Bell’s      pro se request for a

certificate of appealability (“COA”). Bell seeks a COA so that he can appeal the

district court’s denial of his 28 U.S.C. § 2254 petition.    See 28 U.S.C. §

2253(c)(1)(A) (providing that no appeal may be taken from the denial of a § 2254

petition unless the petitioner first obtains a COA). Before he is entitled to a

COA, Bell must make a “substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2). Bell may make this showing by demonstrating that the

issues raised are debatable among jurists, a court could resolve the issues

differently, or that the questions presented deserve further proceedings.      See

Slack v. McDaniel , 120 S. Ct. 1595, 1603-04 (2000).

       Bell raised three claims in his § 2254 petition: (1) an improper jury

instruction was given at his trial, (2) his sentence was improperly enhanced by

his prior felony convictions, and (3) both his trial and appellate counsel were

ineffective. In a comprehensive Order, the district court, relying on controlling

Supreme Court and Tenth Circuit authority, concluded that Bell’s first two claims

were procedurally barred and that his third claim lacked merit. This court has

conducted an equally comprehensive        de novo review of Bell’s request for a COA

and accompanying brief, the district court’s Order, and the entire record on

appeal. In his application for COA and opening brief, Bell has not identified any

error in the district court’s analysis. It is unnecessary for this court to expound


                                             -2-
on the district court’s exhaustive analysis which correctly resolved Bell’s claims.

Accordingly, this court   denies Bell’s request for a COA for substantially those

reasons set forth in the district court's Order dated June 26, 2000 and filed June

27, 2000, and dismisses this appeal.

                                        ENTERED FOR THE COURT



                                        Michael R. Murphy
                                        Circuit Judge




                                          -3-